                                                                                       Form 1                                                                                    Page: 1

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:           16-11515-7 REN                                                              Trustee: (360070)           DARCY D WILLIAMSON
Case Name:             HARRIS, YVETTE MICHELLE                                                     Filed (f) or Converted (c): 08/10/16 (f)
                                                                                                   §341(a) Meeting Date:       09/12/16
Period Ending:         09/30/18                                                                    Claims Bar Date:

                                  1                                            2                          3                           4                     5                    6

                       Asset Description                                   Petition/             Estimated Net Value             Property             Sale/Funds            Asset Fully
            (Scheduled And Unscheduled (u) Property)                     Unscheduled        (Value Determined By Trustee,       Abandoned             Received by        Administered (FA)/
                                                                            Values             Less Liens, Exemptions,      OA=§554(a) abandon.        the Estate         Gross Value of
Ref. #                                                                                             and Other Costs)                                                      Remaining Assets

 1       2702 N Chautauqua, Wichita, KS                                       81,000.00                            0.00                                          0.00                   FA

 2       813 N Poplar, Wichita, KS (1/2 Interest) (See Footnote)                     0.00                     32,000.00                                          0.00            40,000.00

 3       2001 Mercedes E320                                                    4,500.00                            0.00                                          0.00                   FA

 4       Household Goods                                                       1,800.00                            0.00                                          0.00                   FA

 5       Electronics                                                               600.00                          0.00                                          0.00                   FA

 6       Clothes                                                                   500.00                          0.00                                          0.00                   FA
 7       Wichita Federal Credit Union savings account                               42.00                          0.00                                          0.00                   FA

 8       Trans America retirement account                                      5,000.00                            0.00                                          0.00                   FA

 9       Westar Energy security deposit                                            220.00                          0.00                                          0.00                   FA

10       2016 Tax refunds (u)                                                  Unknown                          155.98                                           0.00                   FA

10       Assets           Totals (Excluding unknown values)                  $93,662.00                    $32,155.98                                           $0.00          $40,000.00

     RE PROP# 2          For UST reporting purposes Trustee estimated value to be $40,000 less $8,000 costs. Debtor's elderly
                         father lives here and it is his homestead. To file NDR.


     Major Activities Affecting Case Closing:
              Investigated value of debtor's 1/2 interest in Asset #2. A Notice of Interest was filed of record. To pursue assets as appropriate if fatheer moves or passes.




                                                       Case 16-11515          Doc# 29        Filed 10/23/18         Page 1 of 2                        Printed: 10/19/2018 09:20 AM   V.14.14
                                                                                Form 1                                                                            Page: 2

                                                       Individual Estate Property Record and Report
                                                                        Asset Cases
Case Number:       16-11515-7 REN                                                       Trustee: (360070)           DARCY D WILLIAMSON
Case Name:         HARRIS, YVETTE MICHELLE                                              Filed (f) or Converted (c): 08/10/16 (f)
                                                                                        §341(a) Meeting Date:       09/12/16
Period Ending:     09/30/18                                                             Claims Bar Date:

                              1                                        2                       3                          4                  5                    6

                     Asset Description                              Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                                Remaining Assets

    Initial Projected Date Of Final Report (TFR): November 30, 2017                 Current Projected Date Of Final Report (TFR): December 30, 2018




                                                     Case 16-11515    Doc# 29      Filed 10/23/18        Page 2 of 2                    Printed: 10/19/2018 09:20 AM   V.14.14
